DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US Patent Application Publication 2004/0222083, hereinafter referred to as Fan). 
As to claim 1, Fan teaches 1. A method for surface treatment of an at least primarily crystalline substrate surface of a substrate, the method comprising: applying an amorphized layer via sputtering to the substrate surface for bonding at the substrate surface of the substrate, the amorphous layer having a thickness d > 0 nm. [¶0011; Fig.4]
As to claim 2, Fan teaches 2. The method according to claim 1, wherein the amorphized layer is applied up to a thickness d< 100 nm. [¶0031]
As to claim 5, Fan teaches 5. The method according to claim 1, wherein the sputtering comprises colliding particles with the substrate surface. [¶0026]
As to claim 6, Fan teaches 6. The method according to claim 5, further comprising: ionizing a gas and/or a gas mixture to form said particles. [¶0026]
As to claim 7, Fan teaches 7. The method according to claim 5, wherein said particles are accelerated. [¶0026]
As to claim 8, Fan teaches 8. The method according to claim 5, wherein kinetic energy of the particles is between 1 eV and 1,000 keV. [¶0027~0028]
As to claim 10, Fan teaches 10. The method according to claim 1, wherein the sputtering is performed in a process chamber, which is evacuated before the sputtering. [¶0013]
As to claim 11, Fan teaches 11. The method according to claim 10, wherein the process chamber is evacuated before the sputtering to a pressure of less than 1 bar. [¶0029]
As to claim 12, Fan teaches 12. The method according to claim 1, further comprising: removing oxides from the substrate surf ace during the sputtering, wherein the removing of the oxides comprises purifying the substrate surface. [¶0028; 0041]
As to claim 13, Fan teaches 13. The method according to claim 12, wherein the purifying and the sputtering is produced by collision of particles with the substrate surface. [¶0027]
As to claim 14, Fan teaches 14. The method according to claim 13, further comprising: ionizing a gas and/or a gas mixture to form said particles. [¶0025~0028]
As to claim 15, Fan teaches 15 The method according to claim 13, wherein said particles are accelerated. [¶0027]
As to claim 16, Fan teaches 16. The method according to claim 13, wherein kinetic energy of the particles is between 1 eV and 1,000 keV. [¶0027~0028]
As to claim 17, Fan teaches 17. A device for surface treatment of a substrate surface of a substrate, the device comprising: a process chamber for receiving the substrate; means for applying an amorphized layer via sputtering to the substrate surface for bonding at the substrate surface of the substrate, the amorphous layer having a thickness d > 0 nm.  [¶0011; Fig.4]
As to claim 18, Fan teaches 18. The device according to claim 17, further comprising: means for removing oxides from the substrate surf ace during the sputtering, wherein the oxide removing means is configured to purify the substrate surface. [¶0028; 0041]
As to claim 19, Fan teaches 19. The device according to claim 17, further comprising: an ion chamber in which a gas and/or a gas mixture is ionized to form particles for collision with the substrate surface to form the amorphous layer. [¶0025~0028]


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 3-4 rejected under 35 U.S.C. 103(a) as being unpatentable over Fan in view of Martinschitz et al. (U.S. Patent Application Publication 2014/0196842, hereinafter referred to as Martinschitz).
As to claim 3, Fan may not explicitly teach 3. The method according to claim 1, wherein the applying is performed such that a mean roughness of the substrate surface decreases.
Martinschitz teaches this limitation. [¶0017~0018]

As to claim 4, Fan and Martinschitz teach 4 The method according to claim 3, wherein the mean roughness of the substrate surface decreases to a mean roughness of less than 10 nm. [Martinschitz ¶0042]
4.	Claim 9 rejected under 35 U.S.C. 103(a) as being unpatentable over Fan in view of Campbell et al. (U.S. Patent 6804878, hereinafter referred to as Campbell).
As to claim 9, Fan may not explicitly teach 9. The method according to claim 5, wherein a current density of the particles is between 0.1 mA/cm2 and 1,000 mA/cm2.
Campbell teaches this limitation […To make a corrosion resistant magnetic head slider, the method further comprises coating the smoothed surface with a layer of amorphous carbon.  This protects the surface from corrosion and physical impacts.  The angle of incident radiation of the method of the invention is between about 40.degree. and 90.degree.  relative to the vertical axis of the surface(s) to be smoothed.  The beam of radiation is typically between about 200 and 500 volts and a current density between about 0.3 and 1.0 mA/cm.sup.2.  The carbon layer is typically between about 20 and 1000 Angstroms.  There can also be an adhesive layer placed on the smoothed surface before the carbon layer is added.  The various layers are deposited using magnetron sputtering or ion beam deposition…(c3 L19~31)]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fan and Campbell to arrive cited range of ion beam current density in Fan according to Campbell, for the further advantage of “utilizing known condition for amorphization with sputtering”. 
Conclusion
Claims 1-19 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816